Citation Nr: 1144326	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-36 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for post-traumatic stress disorder (PTSD) also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  As such, the issue is characterized as listed above.  

The issue of entitlement to service connection for a cognitive disorder was raised at the hearing on appeal in March 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability is causally related to his military service.

2.  The Veteran's tinnitus is causally related to his military service.

3.  An acquired psychiatric disorder was not manifested during service or for many years following separation from service; the Veteran does not meet the diagnostic criteria for PTSD.  

4.  The Veteran did not engage in combat with the enemy during active service, and there is no credible supporting evidence to corroborate the Veteran's report of in-service stressors upon which a diagnosis of PTSD was based. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in June 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the June 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Analysis

Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service in an artillery unit.  According to the Veteran he had in-service noise exposure during combat duty, including noise exposure due to artillery and machine guns.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his August 2009 VA audiological examination and ear examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 26 decibels or greater in at least three frequencies for his left ear, and auditory threshold in excess of 40 decibels at 3000 and 4000 Hertz in the right ear, as well as Maryland CNC speech recognition scores of 80 percent in his right ear and 84 percent in his left ear.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the August 2009 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be related to the Veteran's service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA examiner acknowledged that noise exposure during service was conceded and, as will be discussed below, the Veteran's tinnitus was likely related to such acoustic trauma.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the August 2009 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his period of service, including acoustic trauma due to artillery, but gave the rather ambiguous opinion that it was "less likely as not" that any bilateral hearing loss may be experiencing is a result of in-service noise exposure.  The VA examiner also failed to explain how the Veteran's acoustic trauma could cause tinnitus, but not his hearing loss.  Furthermore, the Veteran consistently and credibly contended that in-service noise exposure caused his bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at an August 2009 VA audiology evaluation.  The Veteran's DD214 shows weapons training and service which would be consistent with noise exposure, and the August 2009 VA examiner found that the Veteran's tinnitus was likely caused by or the result of military noise exposure.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.

Acquired Psychiatric Disability Including PTSD

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.

The Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of PTSD; the Veteran repeatedly denied experiencing depression or excessive worry and his psychiatric evaluation was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").   Likewise, there is no medical evidence of psychiatric treatment either in-service or within one year of leaving service.   Accordingly, the Board cannot conclude that an acquired psychiatric disability, including PTSD, is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges that VA treatment records show treatment for symptoms of PTSD and agoraphobia, and that his VA medical center's computerized problem list includes PTSD, but points out that the Veteran's August 2009 VA examination found that the Veteran did not meet the diagnostic criteria for PTSD; the VA examiner noted that the Veteran likely had symptoms of PTSD but did not meet the diagnostic criteria for any psychiatric disorder under DSM-IV.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Moreover, the Board points out that the Veteran's VA treatment records indicate that the Veteran is treated for residual PTSD symptoms.  The Board notes that the Veteran described seeing a civilian girl being killed in Vietnam, and that he reported that he was fearful after spotting VC while on alert.  However, the Veteran's service records do not confirm the Veteran's claimed stressors.  In this regard, the Board reiterates that the Veteran was not awarded combat citations, and did not have a combat MOS; the record contains no statements from fellow soldiers.  Although evidence to support a claim that the Veteran engaged in combat may include the his own statements and an "almost unlimited" variety of other types of evidence, the VA is not required to accept the Veteran's assertion that he engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is VA required to accept statements or testimony which is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Regardless, the Board again points out that the Veteran did not meet the criteria for a diagnosis of PTSD, and that the VA examiner indicated that the Veteran's reported stressors and symptoms were insufficient to meet the diagnostic criteria.

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his VA examination and Board hearing are not credible, as there is no evidence of treatment for any PTSD-related symptomatology until July 2007, after he filed his claim of entitlement to service connection; there is also no evidence that the Veteran also made no reports of psychiatric symptomatology related to his military service prior to that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, he did not associate his psychiatric symptoms with his military service until he filed his claim for service connection in 2007.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony)..  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose an acquired psychiatric disorder, including PTSD, and the Board finds that an acquired psychiatric disorder, including PTSD, is not a type of disorder susceptible to lay expertise in diagnosing.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have PTSD which could be attributed to active service.

The Board finds that the August 2009 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran has an acquired psychiatric disability, including PTSD, which is related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed an acquired psychiatric disability, including PTSD, during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for acquired psychiatric disability, including PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection of bilateral hearing loss is granted.

Entitlement to service connection of tinnitus is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


